DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  “linealy” in line 13 should read “linearly.” Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vehicle control system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation "the straight road" in line 11.  There is insufficient antecedent basis for this limitation in the claim, it should recite “a 
Regarding Claim 3 and 8, the claims recite the limitation "the relative speed-zero zone" in line 4.  There is insufficient antecedent basis for this limitation in the claim, they should recite “the allowable upper-limit-zero zone” to be consistent with how the zone is recited in line 1, and they will be interpreted for examining purposes as such.   Claims 10, 12 are rejected as being dependent on parent claim 3.
Claims 2-15 also rejected for not resolve independent claim 1’s deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 9272710; hereinafter referred to as Jeon) in view of Foessel et al (US 8364366; hereinafter referred to as Foessel) and Danzl et al (US 20160200317; hereinafter referred to as Danzl).
Jeon teaches A vehicle control system which is mounted on a vehicle (see at least sensor unit 10 including radar and various sensors in col. 5 lines 54-56, the sensors are interpreted as mounted on a vehicle and the elements of Fig. 1 are collectively interpreted to make up a control system), and configured to be operable to: 
detect an object ahead of the vehicle (see at least “the sensor unit 10 may be configured to measure vehicle information regarding an acceleration, a longitudinal acceleration, a lateral acceleration, a speed, a relative speed and a relative distance to a front vehicle,” in col. 5 lines 60-65), and 
set, in at least a part of a region around the object, a speed distribution zone (see at least “Last Brake to Point” and “Last Steer To point” in Fig. 5 defining the maximum threshold speed at which, at a given distance away from the front vehicle, the vehicle will determine that it needs to engage the autonomous emergency brake (AEB) or Emergency steer assist (ESA)) defining a distribution of an allowable upper limit of a relative speed of the vehicle with respect to the object in a traveling direction of the vehicle (see at least “a last point to brake and a last point to steer based on a relative speed and a relative distance of a traveling vehicle with respect to a front vehicle” in col. 10 lines 54-57, the front vehicle is interpreted to be in in a traveling direction of the vehicle and see Last Brake To point in Fig. 5 interpreted as allowable upper speed limits before emergency braking will automatically occur); and, 
execute traveling control of preventing the relative speed of the vehicle with respect to the object from exceeding the allowable upper limit when the vehicle is located within the speed distribution zone (see at least PERFORM FULL BRAKING S1404 in Fig. 4 and “the controller 60 may be configured to operate the driving supporter 70 to execute the full braking (S1404)” in col. 10 lines 22-25), 
wherein the speed distribution zone is set such that the allowable upper limit of the relative speed is set to be smaller as a distance from the object becomes smaller , such that, 
Jeon fails to explicitly teach the following, but Foessel does teach when the object is located on the straight road, a constant relative speed line connecting points having a same value of the allowable upper limit extends linealy at lateral regions of the speed distribution zone (see at least second safety margin area 114 in Fig. 7 and “lateral boundaries” described in col. 10 lines 29-37 and see also “limiting, by the vehicle controller, a vehicular speed or vehicular velocity to a maximum speed consistent with a size of a safety zone such that the vehicle is capable of stopping or avoiding a collision with said one or more obstacles” in claim 5). Note the interpretation here is that the safety zones/margin areas of Foessel can be combined with the speed distribution rules of Jeon in order to teach the claimed speed distribution zone. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system taught by Jeon to incorporate the teachings of Foessel wherein the vehicle recognizes safety zones between itself and an obstacle with lines connecting points laterally that share a maximum speed at which the vehicle is controlled to stay below when it is in that zone. The purpose to incorporate the teachings of Foessel would be to ensure that the vehicle does not travel at a speed at which it is not “capable of stopping or avoiding a collision with said one or more obstacles.” (see Claim 5) 
Jeon as modified by Foessel does not explicitly teach the following, but Danzl does teach such that, when the object is located on a curved road, the avoidance zone is set to have a curved area and is curved in conformity with a curvature of the road in at least one of lateral regions of the avoidance zone (see at least area 35 in Fig. 3 and “to prevent collisions, these areas 34, 35 must be excluded from the calculation of the trajectory of motor vehicle 1” in par. 0112).
Note the interpretation is that Jeon as modified by Foessel teaches constant relative speed lines connecting points having a same value of the allowable upper limit (see analysis above), and when combined with the teachings of Danzl for the calculation of a vehicle’s trajectory to avoid an area around a preceding vehicle that is clearly curved in conformity with the curvature of the road in at least one of the lateral regions, the references disclose the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system taught by Jeon as modified by Foessel to incorporate the teachings of Danzl wherein the constant maximum speed lines are curved in conformity with the curvature of the road. The purpose to incorporate the teachings of Danzl would be to “improve the overall driving behavior of the motor vehicle in critical situations without unnecessarily limiting the freedom of the driver” (see par. 0003).
Regarding Claim 4, Jeon as modified by Foessel and Danzl teaches the vehicle control system as recited in claim 1 (see Claim 1 analysis), Jeon fails to explicitly teach the following, but Foessel does teach wherein the speed distribution zone includes: 
an entry prohibition zone   where entry of the vehicle thereinto is prohibited at a position away from the object by a given distance (see at least “first safety margin distance may be determined by a user's tolerance or subjective perception or risk while driving or being a passenger in a vehicle to people, animals, and property. For instance, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Jeon as modified by Foessel and Danzl to incorporate the teachings of Foessel wherein there is a safety zone closest to the object in which the vehicle may not enter. The purpose to incorporate the teachings of Danzl would be to set a safety margin for the vehicle to stay away from obstacles according to the user’s tolerance for risk (see at least col. 9 lines 50-55)
Jeon and Foessel fail to explicitly teach the following, but Danzl does teach and wherein, when the object is located on a curved road, in at least one of the lateral regions of the speed distribution zone, the constant relative speed line is set to extend along the entry prohibition zone beside the entry prohibition zone (see at least straight portion of area 35 in Fig. 3) 
wherein the curved area is set forward and rearward of the entry prohibition zone (see at least curved portion of area 35 rearward of vehicle 29 and forward and rearward portions of area 34 around vehicle 27 in Fig. 3 and “a maximum speed profile is determined for a trajectory, wherein, in particular, when determining the maximum speed profile, safe distances are provided between the acceleration forces acting on the motor vehicle by the trajectory and the frictional force” in par. 0104 and “to prevent collisions, these areas 34, 35 must be excluded from the calculation of the trajectory of motor vehicle 1” in par. 0112). Note the interpretation of the constant relative speed line is set to extend along the entry prohibition zone beside the entry prohibition zone is that constant relative speed lines are the same as the lateral boundaries of the entry prohibition zone and then the speed distribution zone only exists in the curved area rearward and forward of the entry prohibition zone. It is interpreted as obvious that the forward portion of area 34 taught by Danzl could also be curved if it extended further into the curve like the curved portion of area 35. 
Given that Jeon as modified by Foessel teaches the constant relative speed lines on a straight road, and Danzl teaches areas 34 and 35 in which entry is prohibited forward and rearward of the preceding vehicles and that curve with the curvature of the road, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Jeon as modified by Foessel to incorporate the teachings of Danzl wherein there are constant relative speed lines that curve with the road forward and rearward of the entry prohibition zone. The purpose to incorporate the teachings of Danzl would be to maintain a safe distance away from other vehicles (see par. 0104) and determine if a lane change to overtake a preceding vehicle is possible (see par. 0111).
	Regarding Claim 6,  Jeon as modified by Foessel and Danzl teaches the vehicle control system as recited in claim 4 (see Claim 4 analysis). Jeon and Foessel fail to explicitly teach the following, but Danzl does teach wherein the entry prohibition zone is set such that it is more enlarged as a movement speed of the object becomes higher (see at least “even a slight increase in the speed of vehicle 27 or 29 could lead to a significant reduction in the width of the vehicle path and thus only a small number of trajectories would be possible, whereby a critical situation could be determined” in par. entry prohibition zones.	 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Jeon as modified by Foessel and Danzl to incorporate the teachings of Danzl wherein entry prohibition areas enlarge with increasing speed of preceding vehicles. The purpose to incorporate the teachings of Danzl would be to more accurately determine the width of the safely drivable area or the “vehicle path” (see par. 0113) when overtaking a preceding vehicle and varying the size of the zone based on speed to ensure enough space separates the vehicles that a driver has enough time to react and decelerate from the speed they are driving at (see Foessel col. 4 lines 58-60).
Claim 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as modified by Foessel and Danzl , and further in view of Seto et al (US 20020152015) .
Regarding Claim 3, Jeon as modified by Foessel and Danzl teaches the vehicle control system as recited in claim 1 (see Claim 1 analysis). Jeon fails to explicitly teach the following, but Foessel does teach wherein the speed distribution zone includes: 
an entry prohibition zone at a position closer to the object than the relative speed-zero zone  where entry of the vehicle thereinto is prohibited (see at least “first safety margin distance may be determined by a user's tolerance or subjective perception or risk while driving or being a passenger in a vehicle to people, animals, and property. For instance, the vehicle controller 24 or data processor 12 may restrict the vehicle from driving toward an obstacle more than 2 meters” in col. 9 lines 52-57). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Jeon as modified by Foessel and Danzl to incorporate the teachings of Foessel wherein there is a safety zone closest to the object in which the vehicle may not enter. The purpose to incorporate the teachings of Danzl would be to set a safety margin for the vehicle to stay away from obstacles according to the user’s tolerance for risk (see at least col. 9 lines 50-55)
	
While Jeon, Foessel and Danzl fail to explicitly teach the following but Seto does teach: 
an allowable upper limit-zero zone at a position away from the object by a given distance where the allowable upper limit becomes zero (see at least “additionally a desired host vehicle speed V1* is calculated in such a manner as to maintain the desired inter-vehicle distance D* calculated. The system of the embodiment executes the adaptive cruise control (concretely, the inter-vehicle distance control) by way of a combination of the engine torque control and brake control (brake torque control), so that the host vehicle speed is brought closer to desired host vehicle speed V1*” in par. 0018). Note the interpretation here is that in order to maintain the desired inter-vehicle 
Given that the first safety margin area taught by Foessel is the closest zone to the obstacle, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Jeon as modified by Foessel and Danzl to incorporate the teachings of Seto wherein the host vehicle modifies its speed to make the relative speed with the preceding vehicle zero and maintain the inter-vehicle distance at a position further away than the zone at which it is too close to even enter. The purpose to incorporate the teachings of Seto would be to maintain a safe inter-vehicle distance so that the driver does not need to manually brake when there is a preceding vehicle ahead.
 
Regarding Claim 10, Jeon as modified by Foessel, Danzl and Seto teaches the vehicle control system as recited in claim 3 (see Claim 3 analysis). Foessel teaches an entry prohibition zone where entry of the vehicle thereinto is prohibited at a position away from the object by a given distance (see at least “first safety margin distance may be determined by a user's tolerance or subjective perception or risk while driving or being a passenger in a vehicle to people, animals, and property. For instance, the vehicle controller 24 or data processor 12 may restrict the vehicle from driving toward an obstacle more than 2 meters” in col. 9 lines 52-57). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Jeon as modified by Foessel and Danzl to incorporate the teachings of Foessel wherein there 
Jeon and Foessel fail to explicitly teach the following, but Danzl does teach and wherein, when the object is located on a curved road, in at least one of the lateral regions of the speed distribution zone, the constant relative speed line is set to extend along the entry prohibition zone beside the entry prohibition zone (see at least straight portion of area 35 in Fig. 3) 
wherein the curved area is set forward and rearward of the entry prohibition zone (see at least curved portion of area 35 rearward of vehicle 29 and forward and rearward portions of area 34 around vehicle 27 in Fig. 3 and “a maximum speed profile is determined for a trajectory, wherein, in particular, when determining the maximum speed profile, safe distances are provided between the acceleration forces acting on the motor vehicle by the trajectory and the frictional force” in par. 0104 and “to prevent collisions, these areas 34, 35 must be excluded from the calculation of the trajectory of motor vehicle 1” in par. 0112). Note the interpretation of the constant relative speed line is set to extend along the entry prohibition zone beside the entry prohibition zone is that the lateral portions of the constant relative speed lines are the same as the lateral boundaries of the entry prohibition zone and then the speed distribution zone only exists in the curved areas rearward and forward of the entry prohibition zone. It is obvious that the forward portion of area 34 taught by Danzl could also be curved like the curved portion of area 35 if it was determined that the area extended into the curve. 
.
	
	Allowable Subject Matter
Claims 2, 5, 7-9, 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (and with corrections of 112b issues) and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fregene et al (US 7979174) discloses Automatic Planning And Regulation Of The Speed Of Autonomous Vehicles on straight roads

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666